Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance. The prior art of record does not teach or render obvious the following amended limitations of claim 1.

Takagi and Rossio separately and combined do not teach “ A method of generating an access map for reaching, independent of origin, a travel destination, the method comprising: by one or more processors, selecting a set of access points in a focus zone that identifies an area around the travel destination; by the one or more processors, determining access paths to and from the travel destination through one or more access points in the set of selected access points; by the one or more processors, listing crossings that the determined access paths pass through; by the one or more processors, for each of the listed crossings: determining a probability that a listed crossing is passed through by an access path; determining at least one complexity score of the listed crossing; determining a set of points of interest (POls) along access paths passing through the listed crossing; and determining quality scores for the POIs, respectively, of the set of POIs, the quality score of one of the POls reflecting a utility of that one of the POls to facilitate orientation; Application No. 16/824,930Page 2 of 17by the one or more processors, selecting POls from the set of POls based on the quality scores of the POls, respectively, the complexity score of the listed crossing, and the probability of the listed crossing; by the one or more processors, generating the access map including the access paths and the selected POIs; and by the one or more processors, outputting the access map including at least one of: displaying the access map on a display of a computing device; and outputting information of the access map via a speaker of the computing device.” as recited in claim 1. 
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make oblivious the Applicant's claimed invention. 
Independent claim 21 recites limitations similar to those indicated above for claim 1 and considered allowable for the same reasons. The dependent claims are allowable for depending upon allowable claims 2-17 and 19-20. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/RACHID BENDIDI/Primary Examiner, Art Unit 3667